*926Petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting inmates from smuggling, possessing contraband, violating frisk procedures and assaulting staff. Petitioner now challenges this determination, arguing that his employee assistant did not provide him with adequate assistance in preparation for the hearing and that the Hearing Officer did not permit him to be present during the tape-recorded testimony of certain witnesses.* Initially, the record reveals that petitioner was given all relevant documentation and information prior to the hearing, and any omission by his employee assistant in this regard did not unduly prejudice petitioner. Consequently, we find that petitioner was provided meaningful representation. We further find that petitioner has failed to preserve his remaining claim for review inasmuch as he did not raise it at the administrative hearing (see, Matter of Aliym v Miles, 138 AD2d 833; cf., Matter of Graham v New York State Dept. of Correctional Servs., 178 AD2d 870, lv denied 79 NY2d 756).
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Although petitioner raised a substantial evidence issue in his petition, thereby necessitating transfer to this Court, he has now abandoned that issue; nevertheless, in the interest of judicial economy, we will address his procedural challenges to the underlying determination.